Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on January 15, 2021, have been carefully considered.  No claims have been canceled; new claim 19 has been added.
Claims 1-19 are presently pending in this application.
	Support for the limitation “nitric acid, sulfuric acid or hydrochloric acid”, now recited in claims 1, 16, 18, and 19 can be found in claim 10 as originally filed, as well as page 6, lines 16-17 and  page 10, lines 14-15, of Applicants’ Specification.

Election/Restrictions
Claims 10-15, 17, and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process for the preparation of a catalyst (claims 10, 11, 17, and 18), and to a nonelected process for converting ethanol to 1,3-butadiene (claims 12-15), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 13, 2018.
Claims 1-9, 16, and 19 are now under consideration by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 16, 2018.

Withdrawn Objection and Rejection
	The following objection and rejection of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claim 16 for the informality therein; and 
	b. The 35 U.S.C. 103 rejection of claims 1-9 as being unpatentable over Ryu (U. S. Patent Publication No. 2009/0178955).
	In addition to Applicants’ persuasive arguments, Ryu teaches away from Applicants’ claimed invention in that this reference does not teach or suggest treatment of the at least one mesoporous oxide matrix with either nitric acid, sulfuric acid, or hydrochloric acid.  

Rejoinder of Non-Elected Claims
Claims 1-9, 16, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, 17, and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 12, 2018, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-19 are now under consideration by the Examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
This application is in condition for allowance except for the following formal matters: 
To ensure proper antecedent basis throughout all of claims 1-19, the following amendments to include the phrase “at least one mesoporous oxide matrix” should be made:
claim 5, 
Lines 3 and 4 of claim 6,
Line 3 of claim 7, 
Lines 3 and 4 of claim 8, 
Line 2 of claim 9, 
Lines 3, 5, and 7 of claim 10,   
Lines 4 and 6 of claim 11, 
Lines 3, 7, and 10 of claim 17,
Lines 4 and 8 of claim 18, and
Line 4 of claim 19.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 24, 2021